THOMAS J.
The circumstance of flight is as consistant with the theory of innocence as of guilt so for as the charge is concerned. They were aware of the manufacture of liquor and could have run away to avoid suspicion. There was no evidence that any one of them was actually engaged in the manufacture of intoxicating and distilled liquor.
Ir, is a well known fact that persons who are suffering or who have recently suffered from mental disease have illusions that to them are real as actual facts.
It is argued on behalf of the state that the evidence in support of the alibi is exaggerated and therefore of little weight. This may be true, but it must be remembered that this is characteristic of the evidence of partisans. Often times witnesses attempt to introduce circumstances to add plausibility to their stories, especially under the stress of cross examination, which may not be true yet the essential part of their testimony may be true.
While the court is reluctant in setting aside verdicts, yet we feel that it would be not only unsafe to sustain-such verdicts as the one under review, but that the state has not established the charge by that degree of proof requisite to sustain the conviction.
The judgment of the trial court is therefore reversed and the case remanded for a new trial.
Middleton, P J, and Mauck, J, concur.